  Case: 2:21-cr-00089-SDM Doc #: 30 Filed: 07/06/21 Page: 1 of 1 PAGEID #: 314



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS



     United States of America

                 -vs-                           Case No.    2:21-CR-89 (3-7)

        Monet L. Carriere
        Jennifer H. Campbell
        Tony Du Phan
        Ronald R. E. Brust
        Amy M. Miller


                             NOTICE OF HEARING

     TAKE NOTICE that a Arraignment on Indictment is scheduled
for July 21, 2021 at 1:00 PM. This hearing will be held before
the Honorable Norah McCann King, This hearing will be conducted
via GoTo Meeting please see Magistrate Judge King GoTo Meeting
information attached to this notice.


Dated July 6, 2021

                                    Norah Mcann King
                                    UNITED STATES MAGISTRATE JUDGE

                                     /s/ Spencer Harris
                                    By: Spencer Harris, Courtroom Deputy
                                    614.719.3027
                                    spencer_harris@ohsd.uscourts.gov
